Citation Nr: 0418398
Decision Date: 05/17/04	Archive Date: 07/21/04

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  02-17 871	)	DATE MAY 17 2004
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia patella, right, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for chondromalacia patella, left, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel



INTRODUCTION


The veteran served on active duty from April 1976 to May 1979.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a February 2003 Decision Review Officer (DRO) rating decision of the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the veterans claim for an increased rating for chondromalacia patella, right, currently evaluated as 10 percent disabling and a claim for an increased rating for chondromalacia patella, left, currently evaluated as 10 percent disabling.

This appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the veteran if further action is required on his part.


REMAND


? This case is remanded for a VA examination to determine the veterans limitation of range of motion, whether arthritis is present, and the level of any subluxation or instability.

The veterans limitation of motion of his right and left leg due to pain from his knees must be considered.  Specifically, in evaluating increased rating claims for musculoskeletal disabilities, the Court of Veterans Appeals (Court) has expounded on the necessary evidence required for a full evaluation of orthopedic disabilities.  In the case of DeLuca v. Brown, 8 Vet.App. 202 (1995), the Court held that ratings based on limitation of motion do not subsume 38 C.F.R. § 4.40 (2003) or 38 C.F.R. § 4.45 (2003).  It was also held that the provisions of 38 C.F.R. § 4.14 (2003) (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use.  The guidance provided by the Court in DeLuca must be followed in adjudicating the veterans increased rating claims.  

The veteran was last provided a VA examination for his knees in November 2002.  However, the examiner did not comment on the degree of the veterans pain on motion for both of his legs.  Therefore, the veteran needs to be afforded another VA examination so that his limitation of flexion and extension of both legs can be measured with the examiner commenting on when painful motion begins.  The examining physician should also note how manifestations such as painful motion, weakness, and fatigability limit functional ability and range of motion.  Therefore, further development is needed prior to evaluation of the veterans claim for an increased rating for chondromalacia patella, left, from 10 percent disabling and chondromalacia patella, right, from 10 percent currently disabling.

The examiner must also determine whether the veteran has arthritis.  At the veterans November 2002 VA examination, the examiner only diagnosed the veteran with probable early degenerative joint disease of both knees.  X-rays from March 2002 showed that the joint space in the veterans knees was well preserved.  In an opinion issued by the VAs Office of the General Counsel, it was determined that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (July 1, 1997).  In a subsequent opinion issued by the General Counsel, it was determined that for a knee disability rated under Diagnostic Code 5257 to warrant a separate rating for arthritis based on x-ray findings and limitation of motion, the knee disability need not be compensable but must at least meet the criteria for a zero-percent rating.  It was also determined that a separate rating for arthritis could be based on x-ray findings and painful motion under 38 C.F.R. § 4.59.  See VAOPGCPREC 09-98 (August 14, 1998). 

Therefore when the RO rates the veterans right and left knee disabilities, the RO must determine whether the veteran is entitled to separate ratings for arthritis and an increased rating for chondromalacia patella, right, from a 10 percent disabling and an increased rating for chondromalacia patella, left, from a 10 percent disabling.
 Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to obtain and associate with the claims file any copies of VA and private medical records regarding the veterans knees that have not already been associated with the claims folder.  

2.  The appellant should be afforded a VA orthopedic examination to determine the nature and severity of his service-connected chondromalacia patella, right and left.  The examiner should provide diagnoses of all disorders of the veterans knees.  Such tests as the examining physician deems appropriate should be performed.  These tests should include a complete test of the range of motion of the veterans knees.  The examination report should include responses to the following medical questions: 

a.  What are the ranges of motion for each of the veterans knees in terms of flexion and extension?

b.  Does the veteran have recurrent subluxation or lateral instability in either or both knees, and if he does, can such recurrent subluxation or lateral instability be described as slight, moderate, or severe?  

c.  Does the veteran have arthritis in either or both knees, and if he does, is such arthritis attributable to his service-connected chondromalacia patella, right and left?

d.  Do either or both of the veterans knees exhibit weakened movement, excess fatigability, incoordination, or pain on use attributable to the service connected disability (if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to these symptoms)?

e.  Does pain significantly limit functional ability during flare-ups or when either or both knees are used repeatedly over a period of time (these determinations should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups)?

f.  If the examiner determines that, it is not feasible to respond to any of the above items, the examiner should identify specifically the items to which it is not feasible to respond.  

3.  After the development requested above has been completed, the RO should review the veterans claims folder and ensure that all the foregoing development has been conducted and completed in full.  If any development is incomplete, appropriate corrective action should be taken.  

4.  The RO should readjudicate the appellant's claim of entitlement to an increased rating for his service-connected chondromalacia patella, right and left, from 10 percent disabling each, with particular consideration of the provisions of 38 C.F.R. §§ 4.40, 4.45, as set forth in DeLuca, supra.  In so doing, the RO should consider whether the veteran is entitled to separate ratings for arthritis and instability of the knee and should also consider the Office of the General Counsel opinions VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 09-98 (August 14, 1998).  In the event that the claim is not resolved to the satisfaction of the appellant, he should be provided a supplemental statement of the case, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the veteran and his representative have been given the applicable time to submit additional argument, the case should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).


